DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristin galvin on 6/9/2022.

The application has been amended as follows: 
The claims are replaced with the following:
1.	(Previously Presented) A shaft-hub connection (1) comprising a shaft (10), a hub (20) and a filler material (30), wherein the shaft (10) comprises an end portion (11) at one end, wherein a receiving region (21) is arranged in the hub (20), characterized in that the end portion (11) is arranged in the receiving region (21) with the interposition of the filler material (30), wherein the filler material (30) fills geometries in the receiving region (21) and on the end portion (11) to create a form-fit between the shaft (10) and the hub (20) and to prevent axial and rotational movement of the shaft (10) relative to the hub (20), wherein the end portion (11) has a positioning portion (11a), wherein the filler material (30) fills geometries on the positioning portion (11a), wherein the receiving region (21) has a positioning region (21a), wherein the filler material (30) fills geometries formed on the positioning region (21a), wherein an outer diameter D11a of the positioning portion (11a) is the same size as an inner diameter D21a of the positioning region (21a).

2.	(Cancelled) 

3.	(Cancelled) 

4.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 1, characterized in that the positioning region (21a) is arranged to surround the positioning portion (11a) externally.

5.	(Cancelled) 

6.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 1, characterized in that at least one undercut surface (21a3) is formed on the positioning region (21a), wherein the filler material (30) engages the at least one undercut surface (21a3) to prevent axial movement of the shaft (10) relative to the hub (20).




7.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 6, characterized in that the end portion (11) has a connecting portion (11b) adjacent to the positioning portion (11a) and a displacement portion (11c) adjoining said connecting portion, wherein at least one undercut surface (11c3) is formed on the displacement portion (11c), wherein the filler material (30) engages the at least one axial surface (11c3) to prevent axial movement of the shaft (10) relative to the hub (20).

8.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 1, characterized in that an end face (22) formed on the hub (20) cooperates with a shoulder (12) formed on the shaft (10) in the axial direction of the shaft (10).

9.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 1, characterized in that the filler material (30) consists of a casting compound.

10.	(Previously Presented) A turbine (62, 75, 89, 91) having a rotor wheel (20) arranged on a shaft (10) by  a shaft-hub connection (1) as claimed in claim 1.

11.	(Previously Presented) A waste heat recovery system (100) having a circuit (100a) guiding a working medium, wherein the circuit (100a) comprises a pump (102), an evaporator (103), a bypass valve (1), an expansion machine (104) and a condenser (105) in the flow direction of the working medium, wherein the expansion machine (104) is formed as the turbine as claimed in claim 10.

12.	(Previously Presented) A heat pump (70) having a condenser (71), an evaporator (72) and  the turbine (75) as claimed in claim 10, wherein the rotor wheel (20) acts as a compressor between the evaporator and the condenser.

13. 	(Original) A micro gas turbine (80) having a turbine (89) as claimed in claim 10, wherein the rotor wheel (20) acts as compressor for a turbine impeller of the micro gas turbine.


14.	(Previously Presented) A micro gas turbine (90) having a turbine (91) as claimed in claim 10, wherein the rotor wheel acts as a turbine impeller of the micro gas turbine (90).

15.	(Original) An internal combustion engine (61) having a turbine as claimed in claim 10, wherein the rotor wheel (20) acts as an auxiliary compressor for compressing the combustion air (65) supplied to the internal combustion engine (61). 

16.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 1, characterized in that the end portion (11) has a positioning portion (11a), wherein the geometries on the end portion (11) are formed on the positioning portion (11a), and wherein the geometries on the end portion are formed as grooves (11a1) in the axial direction.

17.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 16, characterized in that the receiving region (21) has a positioning region (21a), wherein the geometries in the receiving region (21) are formed on the positioning region (21a), and wherein the geometries in the receiving region are formed as through grooves (21a1) in the axial direction.

18.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 1, characterized in that the filler material (30) consists of a casting compound, wherein the casting compound can harden independently.

19.	(Previously Presented) The shaft-hub connection (1) as claimed in claim 7, wherein the displacement portion (11c) has therein grooves (11c1) extending in the axial direction.


20.	(Previously Presented) A shaft-hub connection (1) comprising a shaft (10), a hub (20) and a filler material (30), wherein the shaft (10) comprises an end portion (11) at one end, wherein a receiving region (21) is arranged in the hub (20), characterized in that the end portion (11) is arranged in the receiving region (21) with the interposition of the filler material (30), wherein the end portion (11) has a positioning portion (11a), a displacement portion (11c), and a connecting portion (11b) between the positioning portion (11a) and the displacement portion (11c), wherein the positioning portion (11a) includes a plurality of grooves (11a1) extending in an axial direction of the shaft (10), wherein the displacement portion (11c) has therein a plurality of grooves (11c1) extending in the axial direction, wherein the hub includes an undercut region (21b) and a positioning region (21a) having through grooves (21a1) in the axial direction and forming at least one undercut surface (21a3), wherein the filler material (30) fills the grooves (11a1, 11c1) of the positioning portion (11a) and the displacement portion (11c) and the through grooves of the positioning region (21a) to create a form-fit between the shaft (10) and the hub (20) and to prevent axial and rotational movement of the shaft (10) relative to the hub (20), wherein an outer diameter D11a of the positioning portion (11a) is the same size as an inner diameter D21a of the positioning region (21a) and the positioning region (21a) surrounds the positioning portion (11a).

21.	(Currently Amended) A shaft-hub connection (1) comprising a shaft (10), a hub (20) and a filler material (30), wherein the shaft (10) comprises an end portion (11) at one end, wherein a receiving region (21) is arranged in the hub (20), wherein the end portion (11) has a positioning portion (11a), wherein the receiving region (21) has a positioning region (21a), characterized in that the end portion (11) is arranged in the receiving region (21) with the interposition of the filler material (30), wherein the filler material (30) fills geometries in the positioning region (21a) and on the positioning portion (11a) to create a form-fit between the shaft (10) and the hub (20) and to prevent axial and rotational movement of the shaft (10) relative to the hub (20), and wherein an outer diameter D11a of the positioning portion (11a) is the same size as an inner diameter D21a of the positioning region (21a).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1,4,6-21 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746